DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in “a sensor system… of the locking element”, it is unclear how, in what way, and by what means the sensor system is intended to perform such a function, in the context of the claim language.
In claim 1, the intended structural/functional purpose of “the sensor system is configured… in the release position” is unclear and not fully understood in the context of the claim language.  Additionally, it is unclear if the first and second sensor values in anyway relate to the “control signal” as set forth earlier in the claim. 
Claim 11 has similar 112 issues as claim 1. 
The intended structural/functional purpose of the limitations of claims 15 and 17 are unclear and not fully understood in the context of the claim language.
It is suggested that lines 2 of both claims 18 and 19 be amended to read –the step of utilizing the [a] sensor system--, for clarity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102015004808B3 (DE ‘808) in view of Basavarjappa et al., US Patent Application Publication 2013/0102163A1.
Regarding claim 1, DE ‘808 provides much of the claimed invention, including a locking device for an energy storage device of a car, comprising a locking element 32 which is adjustable, based on a control signal ( from control unit 40); an adjusting device 30 by which the locking element is adjusted, based on the control signal, between a locking position, in which the locking element is in engagement with a locking receptacle, and a release position, in which the locking element is out of engagement with the locking receptacle, wherein the adjusting device has an adjusting element which may be made of a shape memory alloy (such as 28), a shape change of which adjusts the locking element between the locking position and the release position.  
Regarding claim 1, DE ‘808 does not explicitly teach a sensor system for determining a position of the locking element, and configured to output first and second values as claimed.  However, the concept of utilizing position sensors in determining the status of locking elements is very old and well known in the art of fasteners, including locks and latches of a wide range of types.  Basavarajappa teaches an example of the general old and well-known feature of providing sensor means for determining the status/position of a locking/latching element (see [0116] and [0138]).  It would have been obvious at the time of the effective filing date of the invention to have modified the device of DE ‘808 to include sensor means as claimed, for the purpose of determining the status/position of the locking device as desired. 
Claims 2-5 and 8-10 are rejected similarly as in the last Office action.  As in claim 2, in an inoperative state, the locking device holds the locking element stably in the release position by the adjusting element, and the locking element is adjustable into the locking position based on the control signal.  As in claim 3, in the inoperative state, the locking device holds the locking element stably in the locking position by the adjusting element, and the locking element is adjustable into the release position based on the control signal.  As in claim 4, in the inoperative state, the locking device holds the locking element bistably in the release position and/or in the locking position by the adjusting device, and the locking element is adjustable into the respective other position based on the control signal.  As in claim 5, an electrical switching element is inherently provided on the locking device, by which the locking device is emergency-unlocked (see discussion of the specification with respect to element 38).  As in claim 8, the locking device is provided for a plug connection of a charging plug with a charging socket of the energy storage device (see figures).  As in claim 9, the locking receptacle is arranged in the charging plug, the locking element being arranged on the charging socket (see figures).  As in claim 10, the locking element is pluggable into the locking receptacle if the charging plug is received in the charging socket in a completely plugged-in plugging position (see figures). 
The method of claim 11 is obvious to the design of the combination.
Regarding claims 12-14 and 17-19, the particular elements of these claims may not be explicitly provided by the combination, including first and second sensors, a measuring arrangement configured to measure an electrical resistance of the adjusting member, the adjusting member being a helical spring, the adjusting member including a cable pull, as claimed.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Such modifications solve no stated problems and would create no unexpected results to one having ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675